

AMENDED AND RESTATED
SHARE AND WARRANT CANCELLATION AGREEMENT

 
THIS AMENDED AND RESTATED SHARE AND WARRANT CANCELLATION AGREEMENT (this
“Agreement”) is made and entered into as of this 6th day of December, 2010, by
and between SRKP 20, Inc., a Delaware corporation (“SRKP 20”), and the
stockholders of SRKP 20, as set forth on Schedule I attached hereto (such
stockholders are collectively referred to herein as the
“Stockholders”).  Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to them in the Exchange Agreement (as
hereinafter defined).
 
RECITALS
 
WHEREAS, as of the date hereof, SRKP 20 entered into an Amended and Restated
Share Exchange Agreement (the “Exchange Agreement”) with Immense Fortune
Holdings Limited, a British Virgin Islands corporation (“Immense Fortune”),
Legend Media Holdings HK Limited, a Hong Kong corporation and a wholly-owned
subsidiary of Immense Fortune (“Legend”) and Feigeda Electronic (SZ) Co., Ltd.,
a company organized under the laws of the People’s Republic of China and a
wholly-owned subsidiary of Legend, and Finest Day Limited, a British Virgin
Islands corporation and sole shareholder of Immense Fortune (the “Shareholder”),
a copy of which is attached hereto as Exhibit A;


WHEREAS, pursuant to the terms of the Exchange Agreement, and as a condition to
the completion of the transactions contemplated by the Exchange Agreement, SRKP
20 agreed to enter into an agreement with the Stockholders to cancel (i) an
aggregate of 4,267,674 shares of SRKP 20 common stock held by such Stockholders
(the “Shares”), as such Shares are more particularly set forth on Schedule I
attached hereto, and (ii) an aggregate of 6,913,236 warrants to purchase shares
of SRKP 20 common stock held by such Stockholders (the “Warrants”), as such
Warrants are more particularly set forth on Schedule II attached hereto; and


WHEREAS, the Stockholders acknowledge that they would benefit from the
completion of the transactions contemplated by the Exchange Agreement.


NOW, THEREFORE, for and in consideration of the execution and delivery of the
Exchange Agreement, and the payment of good and valuable consideration pursuant
to the Exchange Agreement, the receipt and sufficiency of which is hereby
acknowledged, SRKP 20 and the Stockholders, each intending to be legally bound
by this Agreement, hereby agree as follows:


AGREEMENT


1.  DUTIES
 
1.1  Rights and Obligations of the Parties.  The parties shall be entitled to
such rights and shall perform such duties as set forth herein.  In the event
that the terms of this Agreement conflict in any way with the provisions of the
Exchange Agreement, the Exchange Agreement shall control.
 
1.2  Cancellation of Shares and Warrants.  On the Closing Date of the Exchange
Agreement, the Shares and the Warrants shall be deemed automatically
cancelled.  The Stockholders agree to execute any and all documents, including,
but not limited to, stock powers for the stock certificates representing the
Shares, as SRKP 20 reasonably determines necessary to effect the cancellation of
the Shares and the Warrants pursuant to the terms of this Agreement

 
1

--------------------------------------------------------------------------------

 

2.  DIVIDENDS; VOTING RIGHTS; STOCK SPLITS
 
2.1  Cash Dividends; Voting Rights.  Prior to the Closing of the Exchange
Agreement, the Stockholders shall have rights to cash or stock dividends with
respect to the Shares and the Warrants, if any, and have rights to vote their
respective Shares, if any such matter requiring stockholder approval shall
arise.


2.2  Stock Splits; Stock Dividends.  In the event of any stock split or other
similar transaction with respect to SRKP 20 common stock that becomes effective
prior to the Closing of the Exchange Agreement, the additional shares or
warrants issued with respect to the Shares or the Warrants shall be similarly
cancelled.
 
3.  MISCELLANEOUS
 
3.1  Transferability.  None of the rights and obligations of the Stockholders
hereunder shall be transferable.
 
3.2  Notices.  Any notices or other communications required or permitted under
this Agreement shall be in writing and shall be sufficiently given if sent by
(i) registered or certified mail, postage prepaid, addressed as follows, (ii)
facsimile to the facsimile numbers identified below or (iii) overnight courier
(such as UPS or FedEx), addressed as follows:
 
If to SRKP 20:
 
SRKP 20, Inc.
4737 North Ocean Drive, Suite 207
Lauderdale by the Sea, FL 33308
Attention: Richard Rappaport
Telecopy No.:  (310) 843-9304


If to the Stockholders:


to the address set forth next to the name of each of the Stockholders in
Schedule I


or such other person or address as shall be furnished in writing by any of the
parties and any such notice or communication shall be deemed to have been given
as of the date so mailed.
 
3.3  Construction.  The validity, enforcement and construction of this Agreement
shall be governed by the laws of the State of Delaware, regardless of the laws
that might otherwise govern under applicable principles of conflicts of laws
thereof.
 
3.4  Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, legatees, assigns and
transferees, as the case may be.
 
3.5  Severability.  If any provision or section of this Agreement is determined
to be void or otherwise unenforceable, it shall not affect the validity or
enforceability of any other provisions of this Agreement which shall remain
enforceable in accordance with their terms.

 
2

--------------------------------------------------------------------------------

 

3.6  Interpretation.  The headings and subheadings contained in this Agreement
are for reference only and for the benefit of the parties and shall not be
considered in the interpretation or construction of this Agreement.  This
Agreement shall be construed and interpreted without regard to any rule or
presumption requiring that it be construed or interpreted against the party
causing it to be drafted.
 
3.7  Execution in Counterparts.  This Agreement may be executed in any number of
counterparts (including facsimile counterparts), each of which shall be deemed
to be an original, but all of which together shall constitute one and the same
instrument.
 
3.8  Amendments.  This Agreement may be amended from time to time but only by
written agreement signed by all of the parties hereto.
 
3.9 Entire Agreement. This Agreement constitutes the entire understanding and
agreement of the parties relating to the subject matter hereof and supersedes
any and all prior understandings, agreements, negotiations and discussions, both
written and oral, between the parties hereto with respect to the subject matter
hereof.

 
[Signatures appear on following page]

 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amended and Restated Share
and Warrant Cancellation Agreement as of the day and year first above written.


SRKP 20, INC.
 
By:
  /s/ Richard Rappaport
 
Name:  Richard Rappaport
Title:    President



STOCKHOLDERS
         
  /s/ Debbie Schwartzberg
 
/s/ Anthony Pintsopoulos
Debbie Schwartzberg
 
Anthony Pintsopoulos
     
  /s/ Debbie Schwartzberg
 
/s/ Richard Rappaport
The Julie Schwartzberg Trust dated 2/9/2000
 
Amanda Rappaport Trust
By:  Debbie Schwartzberg
 
By:  Richard Rappaport
Its:  Trustee
 
Its: Trustee
     
  /s/ Debbie Schwartzberg
 
/s/ Richard Rappaport
The David N. Sterling Trust dated 2/3/2000
 
Kailey Rappaport Trust
By:  Debbie Schwartzberg
 
By:  Richard Rappaport
Its:  Trustee
 
Its: Trustee
     
/s/ Janine Frisco
 
/s/ Kevin DePrimio
Janine Frisco
 
Kevin DePrimio
     
/s/ Richard Rappaport
 
/s/ Jason Stern
WestPark Capital Financial Services, LLC
 
Jason Stern
By:  Richard Rappaport
   
Its:  Chief Executive Officer
         
/s/ Richard Rappaport
 
/s/ Zhou Chen
Richard Rappaport
 
Zhou Chen
     
/s/ Xingrong Zhang
 
/s/ HaiLan Zhang
Xingrong Zhang
 
HaiLan Zhang


 
4

--------------------------------------------------------------------------------

 

Acknowledged and Agreed:


Immense Fortune Holdings Limited



  /s/ Zuxi Wu
 
By:
  Zuxi Wu
 
Title: 
  President
 


 
5

--------------------------------------------------------------------------------

 

Schedule I
Stockholders of SRKP 20, Inc.



   
Stockholder
 
Shares to be cancelled
per the terms of this
Agreement
   
Pre-Closing
Shares
   
Post-Closing
Shares
 
1.
 
WestPark Financial Services, LLC
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
    895,060       2,773,979       1,878,919  
2.
 
Richard Rappaport
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
    665,021       1,135,420       470,399  
3.
 
Amanda Rappaport Trust
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
    187,038       319,338       132,300  
4.
 
Kailey Rappaport Trust
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
    187,038       319,338       132,300  
5.
 
Debbie Schwartzberg
785 5th Avenue , Apt 10C
New York, NY 10022
    585,705       1,000,000       414,295  
6.
 
The Julie Schwartzberg Trust dated 2/9/2000
785 5th Avenue , Apt 10C
New York, NY 10022
    58,570       100,000       41,430  
7.
 
The David N. Sterling Trust dated 2/3/2000
785 5th Avenue , Apt 10C
New York, NY 10022
    58,570       100,000       41,430  
8.
 
Anthony Pintsopoulos
c/o SRKP 20, Inc.
4737 North Ocean Drive, Suite 207
Lauderdale by the Sea, FL 33308
    415,639       709,639       294,000  
9.
 
Janine Frisco
200 Oceangate, Suite 1500
Long Beach, CA 90802-4302
    145,474       248,374       102,900  
10.
 
Kevin DePrimio
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
    145,474       248,374       102,900  
11.
 
Jason Stern
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
    83,128       141,928       58,800  
12.
 
Xingrong Zhang
TianLai 17 Block, Zheng Zhong Golf
Long Gong District, Shenzhen, China
    280,319       478,601       198,282  
13.
 
Zhou Chen
TianLai 17 Block, Zheng Zhong Golf
Long Gong District, Shenzhen, China
    280,319       478,601       198,282  
14.
 
HaiLan Zhang
TianLai 17 Block, Zheng Zhong Golf
Long Gong District, Shenzhen, China
    280,319       478,601       198,282             4,267,674       8,532,193  
    4,264,519  

 
 
6

--------------------------------------------------------------------------------

 

Schedule II
Warrantholders of SRKP 20, Inc.



   
Warrantholder
 
Warrants to be
cancelled per the terms
of this Agreement
   
Pre-Closing
Warrants
   
Post-Closing
Warrants
 
1.
 
WestPark Financial Services, LLC
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
    1,358,844       2,773,979       1,415,135  
2.
 
Richard Rappaport
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
    980,380       1,135,420       155,040  
3.
 
Amanda Rappaport Trust
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
    275,733       319,338       43,605  
4.
 
Kailey Rappaport Trust
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
    275,733       319,338       43,605  
5.
 
Debbie Schwartzberg
785 5th Avenue , Apt 10C
New York, NY 10022
    863,452       1,000,000       136,548  
6.
 
The Julie Schwartzberg Trust dated 2/9/2000
785 5th Avenue , Apt 10C
New York, NY 10022
    86,345       100,000       13,655  
7.
 
The David N. Sterling Trust dated 2/3/2000
785 5th Avenue , Apt 10C
New York, NY 10022
    86,345       100,000       13,655  
8.
 
Anthony Pintsopoulos
c/o SRKP 20, Inc.
4737 North Ocean Drive, Suite 207
Lauderdale by the Sea, FL 33308
    612,739       709,639       96,900  
9.
 
Janine Frisco
200 Oceangate, Suite 1500
Long Beach, CA 90802-4302
    214,459       248,374       33,915  
10.
 
Kevin DePrimio
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
    214,459       248,374       33,915  
11.
 
Jason Stern
1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
    122,548       141,928       19,380  
12.
 
Xingrong Zhang
TianLai 17 Block, Zheng Zhong Golf
Long Gong District, Shenzhen, China
    607,399       703,455       96,056  
13.
 
Zhou Chen
TianLai 17 Block, Zheng Zhong Golf
Long Gong District, Shenzhen, China
    607,400       703,455       96,055  
14.
 
HaiLan Zhang
TianLai 17 Block, Zheng Zhong Golf
Long Gong District, Shenzhen, China
    607,400       703,455       96,055             6,913,236       9,206,755    
  2,293,519  

 
 
7

--------------------------------------------------------------------------------

 

Exhibit A


Amended and Restated Share Exchange Agreement

 

--------------------------------------------------------------------------------

 